Dorsey, C., J.,
delivered'the opinion' of this court.
The only question presented for our determination by the record before us, (and' that, after the repeated decisions of this court, is no question at all,) is, were the county court right in refusing to grant the defendant’s'prayer, as stated in his bill of exceptions, “ that the plaintiffs were not erititled to recover?” So uniform and consistent have been the adjudications of this court since the passage of the act of 1852, chap. 117, that for a *345county court’s refusing to grant such a prayer, its judgment cannot be reversed on appeal to this court, that we do not deem it necessary to give the names of the cases in which such adjudications have been made.
The numerous other' questions, which have been argued at great length by the appellant’s counsel, not being presented by the record for our consideration, it would be out of place in this court to express any opinion upon them.
The judgment of the county court is affirmed.
JUDGMENT AFFIRMED.